DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-3,9-16 and 21-29 are currently pending in the application. Applicant's election with traverse of Group I (claims 1-3, 9-16) and species of covalent attachment of the first binder nucleic acid moiety to the first binding immune cell activator, immune cell activated as a NK cell, and a NK cell activator as anti-CD335 (NKp46) antibody, in the reply filed on 01-12-2022 is acknowledged. Claims 21-29, 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group (21-29) and species (claim 16 - T cell), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01-12-2022.  The traversal is on the ground(s) that search of the two claim groups would not pose an undue burden on the Examiner.  This is not found persuasive because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as described in the restriction requirement of record (11-15-2021). Thus, illustration of undue burden is not relevant to the current application. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 2, 3 are considered allowable over the prior art. The restriction requirement (species election) between claims 3, 9-12, as set forth in the Office action mailed on 11-15-2021, has been reconsidered in view of the allowability of claims to the elected invention The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement (species election) of 11-15-2021 is partially withdrawn.  Claims 9-12, directed to non-covalent attachment of first binder nucleic acid sequence is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16, directed to method of activating T cells remains withdrawn from consideration because it does not require all the limitations of an allowable claim. The elected species of NK cells remains rejected as in claim 1, 15 as described below. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, in summary claims 21-29 and 16 are currently withdrawn from consideration as directed to non-elected group and species. Claims 1-3, 9-15 are examined on the merits below.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the first binder nucleic acid sequence” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al (US20150017721A1). Instant claim 1 describes a method for activating immune cells comprising contacting a population of immune cells (NK cells) with a first agent – NK cell activator (anti-CD335 antibody attached first binding moiety) and a second agent which comprises a “capture oligomer” capable of associating the first binder moiety.  The disclosure of Muller describes a “mobile matrix” (second agent) which may be attached to streptavidin, (as the “capture oligomer”).  The mobile matrix which may be attached to the streptavidin may thereby be attached to an agent (first agent) which is biotinylated, thereby linking the first agent to the “mobile matrix” (0101). The first agent may be an antibody, as such a biotinylated antibody which binds a cell surface structure (0101), through which it contributes to the stimulation (activation) and proliferation of NK cells (0099). In regards to the claim 15 and the specific species of anti-CD335 antibody the disclosure of Muller particularly contemplates that a first agent may comprise an anti-CD335 antibody (0119, 0122) which is contacted with the NK cells and the mobile matrix (nano-matrix) thereby activating the NK cells and inducing them to proliferate (0120). In regards to the claim 13, this claim is essentially related to a product (first agent) which is utilized in the process, and does not appear to be actively incorporated into the method steps. The first agent as anticipated by the disclosure of Muller thus is expected to perform its essential function in the claimed method as in claim 1 regardless of how the agent utilized is produced. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1-3, 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10294454. Although the claims at issue are not identical, they are not patentably distinct from each other. The reference application independent claims 1, and 21 similar to instant claim 1 describe a method of activating immune cell-x (x=T cells, B cells or NK cells) utilizing a x-Cell activator attached to a first binder moiety and adding a second agent comprising a plurality of capture oligomers, thereby activating at least a portion of the population of cells. Claim 24 of the reference application describes that the first binder moiety is for instance a nucleic acid and is covalently attached to a cell activator (as in claim 3) and as such both claims 1 and 24 broadly encompass the system as in instant claims 9-12 in which an intermediate binder moiety (non-covalently attached) is utilized to associate the cell activator, the first binding moiety (for example a nucleic acid) with the second binding moiety (for example a complementary nucleic acid). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644                                                                                                                                                                                           

/DANIEL E KOLKER/             Supervisory Patent Examiner, Art Unit 1644